DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Minho Seo on 4/27/2022.
The application has been amended as follows: 
In the Claims
As to Claims 2, 3, 11, 12, 18, and 19:
Canceled.
As to Claim 1:
1. (Currently Amended) A power switch comprising: 
a first semiconductor device and a second semiconductor device coupled together in a first anti-series configuration between a first terminal and a second terminal; 
a third semiconductor device and a fourth semiconductor device coupled together in a second anti-series configuration between the first terminal and the second terminal; 
a voltage clamping device having a first end coupled between the first semiconductor device and the second semiconductor device, and a second end coupled between the third semiconductor device and the fourth semiconductor device; and 
a controller configured to operate the power switch to simultaneously conduct a first portion of a load current from the first terminal to the second terminal by closing the first semiconductor device and the second semiconductor device and a second portion of the load current from the first terminal to the second terminal by closing the third semiconductor device and the fourth semiconductor device.  
As to Claim 10:
10. (Currently Amended) A method comprising: 
operating a power switch including a first semiconductor device and a second semiconductor device coupled together in a first anti-series configuration between a first terminal and a second terminal; 
a third semiconductor device and a fourth semiconductor device coupled together in a second anti-series configuration between the first terminal and the second terminal; 
coupling a voltage clamping device to a first midpoint connection between the first semiconductor device and the second semiconductor device, and 
coupling the voltage clamping device to a second midpoint connection between the third semiconductor device and the fourth semiconductor device, 
receiving a load current at the first terminal; 
selectively conducting a first portion of the load current from the first terminal to the second terminal by way of the first semiconductor device and the second semiconductor device; and 
conducting a second portion of the load current from the first terminal to the second terminal by way of the third semiconductor device and the fourth semiconductor device, the second portion being conducted while the first portion is being conducted.  
As to Claim 17:
17. (Currently Amended) A power switch comprising: 
a plurality of current channels coupled in parallel between a first power terminal and a second power terminal, 
the plurality of current channels including a first current channel including a first semiconductor device pair coupled together in a first anti-series configuration, 
the plurality of current channels including a second current channel including a second semiconductor device pair coupled together in a second anti-series configuration; 
a voltage clamping device coupled to a first midpoint connection of the first semiconductor device pair and 
coupled to a second midpoint connection of the second semiconductor device pair; and 
a controller configured to operate the power switch to simultaneously conduct a first portion of a load current from the first terminal to the second terminal by closing the first semiconductor device pair, and 
to conduct a second portion of the load current from the first terminal to the second terminal by closing the semiconductor device pair.  
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A power switch comprising:
a voltage clamping device having a first end coupled between the first semiconductor device and the second semiconductor device, and a second end coupled between the third semiconductor device and the fourth semiconductor device; and 
a controller configured to operate the power switch to simultaneously conduct a first portion of a load current from the first terminal to the second terminal by closing the first semiconductor device and the second semiconductor device and a second portion of the load current from the first terminal to the second terminal by closing the third semiconductor device and the fourth semiconductor device. 
As to Claim 10:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A method comprising: 
coupling a voltage clamping device to a first midpoint connection between the first semiconductor device and the second semiconductor device, and 
coupling the voltage clamping device to a second midpoint connection between the third semiconductor device and the fourth semiconductor device, 
receiving a load current at the first terminal; 
selectively conducting a first portion of the load current from the first terminal to the second terminal by way of the first semiconductor device and the second semiconductor device; and 
conducting a second portion of the load current from the first terminal to the second terminal by way of the third semiconductor device and the fourth semiconductor device, the second portion being conducted while the first portion is being conducted.  
As to Claim 17:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A power switch comprising:
a voltage clamping device coupled to a first midpoint connection of the first semiconductor device pair and 
coupled to a second midpoint connection of the second semiconductor device pair; and 
a controller configured to operate the power switch to simultaneously conduct a first portion of a load current from the first terminal to the second terminal by closing the first semiconductor device pair, and 
to conduct a second portion of the load current from the first terminal to the second terminal by closing the semiconductor device pair.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/             Examiner, Art Unit 2849


/Menatoallah Youssef/SPE, Art Unit 2849